PER CURIAM.
The appellant was charged by information with the crime of rape. Counsel was appointed to represent him. Thereupon he was arraigned, pleaded not guilty, was tried and found guilty as charged. The jury verdict included a recommendation of mercy. Pursuant to such verdict and recommendation, the court sentenced the defendant to a life term in the state penitentiary. This appeal is from the judgment and sentence.
The appellant contends that the state did not properly establish that the offense was committed in Dade County, Florida and that the trial court erred in admitting evidence concerning the co-participant of the offense.
We have carefully considered appellant’s contentions in the light of the record and briefs and find them to be without substantial merit.
No reversible error having been made to appear, the judgment and sentence are affirmed.
Affirmed.